                                   UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF WASHINGTON


   In re:                                                    Case No. 16-10257

                                                             CHAPTER 13 PLAN

   Lisa Karin Persson,                                       ___ Original X_ Amended

                                   Debtors.



  I.     Disclosure of Nonstandard Provisions and Plan’s Modification of Secured Debt:
       A. Does this plan contain any nonstandard provisions (check one)?
       _X_ Yes
       ___ No
       B. Does this plan limit the amount of a secured claim based on a valuation of the collateral for the claim
       (check one)?
       ___ Yes
       _X_ No
       C. Does this plan avoid a security interest or lien (check one)?
       _X_ Yes
       ___ No
  If the Debtor has either not indicated “yes” in the applicable section above or made no selection, any nonstandard
  provision or language in this plan purporting to limit the amount of a secured claim based on a valuation of the
  collateral or to avoid a security interest or lien is void. Even if the Debtor indicated “no” in Section 1.B or Section
  1.C, the Debtor may seek to limit the amount of a secured claim based on a valuation of the collateral for the claim
  or avoid a security interest or lien through a motion or an adversary proceeding.

  II.   Means Test Result and Plan Duration:
  The Debtor is (check one):
  __X_ a below median income debtor with a 36 month applicable commitment period.
  _____ an above median income debtor with a 60 month applicable commitment period.

  The plan’s length shall not be less than the Debtor’s applicable commitment period unless the plan either provides
  for payment in full of allowed unsecured claims over a shorter period or is modified post-confirmation. If the
  Debtor is below median income, then the plan’s length shall automatically be extended up to 60 months after the
  first payment is due if necessary to complete the plan.

  III. Plan Payments to the Trustee:
  No later than 30 days after the order for relief, the Debtor shall commence making payments to the Trustee as
  follows:
       A. AMOUNT: $ 4,720.00 for 36 months
       B. FREQUENCY (check one):
       _X_Monthly
       ___Twice per month
       ___Every two weeks
       ___Weekly
       C. TAX REFUNDS: The Debtor (check one):
       ___commits all tax refunds to funding the plan. Committed refunds shall be paid in addition to the plan
            payment amount stated above.
       _X_does not commit all tax refunds to funding the plan.
       If no selection is made, tax refunds are committed.
       D. PAYMENTS: Plan payments shall be deducted from the Debtor’s wages unless otherwise agreed to
            by the Trustee or ordered by the Court.
       E. OTHER: _________________________________________________________________________

  [Local Bankruptcy Form 13-4, eff. 12/17]               1

Case 16-10257-TWD             Doc 67-2        Filed 06/27/19         Ent. 06/27/19 11:38:14             Pg. 1 of 5
  IV. Distribution of Plan Payments by the Trustee:
  Upon confirmation of the plan, the Trustee shall disburse funds received in the following order and creditors
  shall apply them accordingly, provided that disbursements for domestic support obligations and federal taxes
  shall be applied according to applicable non-bankruptcy law:
       A. ADMINISTRATIVE EXPENSES:
            1. Trustee: The percentage set pursuant to 28 U.S.C. § 586(e).
            2. Other administrative expenses: As allowed pursuant to 11 U.S.C. §§ 507(a)(2) or 707(b).
            3. The Debtor’s Attorney's Fees: Pre-confirmation attorney’s fees and/or costs and expenses are
            estimated to be $3500.00. $1,500.00 was paid prior to filing.
            Approved attorney compensation shall be paid as follows (check one):
            ____ Prior to all creditors.
            ____ Monthly payments of $______.
            _X__All remaining funds available after designated monthly payments to the following creditors:
            Secured Creditors___________________________________________.
            ____ Other: _____________________________________________________________.
            If no selection is made, approved compensation will be paid after the monthly payments specified in
            Sections IV.B and IV.C.

      B. CURRENT DOMESTIC SUPPORT OBLIGATIONS:

                    Creditor                         Monthly Amount
                    -NONE-                           $______
                    _________________                $______

      C. SECURED CLAIMS: Only creditors holding allowed secured claims specified below or provided in
      Section X will receive payment from the Trustee. Unless ranked otherwise, payments to secured creditors
      will be disbursed at the same level. Secured creditors shall retain their liens until the earlier of payment of
      the underlying debt, determined under nonbankruptcy law, or discharge under 11 U.S.C. § 1328. Secured
      creditors shall not assess any late charges, provided payments from the plan to the secured creditor are
      current, subject to the creditor’s rights under state law if the case is dismissed.

      The interest rates in the plan control except that (a) a lower interest rate included in a creditor’s proof of
      claim shall control; and (b) the interest rate included in a creditor’s proof of claim for a claim secured by a
      mortgage or deed of trust on real property shall control, unless otherwise provided in Section X or ordered
      following an objection to a proof of claim or in an adversary proceeding. If the interest rate is left blank,
      the interest rate shall be 12% except that the interest rate for arrearages on claims secured by a mortgage
      or deed of trust on real property shall be 0%.

      For claims secured by personal property, the monthly payment amounts in the plan control.

      For claims secured by real property, the monthly payment amounts in the creditor’s proof of claim and
      notice of payment change control unless otherwise provided in Section X.

      If overall plan payments are sufficient, the Trustee may increase or decrease post-petition installments for
      ongoing mortgage payments, homeowner’s dues and/or real property tax holding accounts based on
      changes in interest rates, escrow amounts, dues and/or property taxes.




  [Local Bankruptcy Form 13-4, eff. 12/17]               2

Case 16-10257-TWD             Doc 67-2        Filed 06/27/19          Ent. 06/27/19 11:38:14             Pg. 2 of 5
           1. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured
      Only by Security Interest in the Debtor’s Principal Residence (Interest included in payments at contract
      rate, if applicable):

  Ongoing Payments:
   Rank Monthly Payment                Creditor                         Collateral
   1__      $4,161.47                  Bank of America                  2666 37th Ave SW Seattle, WA 98126-2107



  Cure Payments:
         Monthly                                                                Arrears to be           Interest
  Rank Payment     Creditor                     Collateral                      Cured                   Rate
         N/A See                                2666 37th Ave SW Seattle,       N/A See                 N/A See
  2___ $Section 12 Bank of America              WA 98126-2107                   $Section 12             Section 12 %


          2. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured by
      Real Property Other than the Debtor’s Principal Residence:

  Ongoing Payments:
               Monthly                                                                                    Interest
   Rank        Payment           Creditor                  Collateral                                     Rate

   ______        $________       -NONE-_______             _________________                              ___%

  Cure Payments:
         Monthly                                                                       Arrears to be       Interest
  Rank Payment           Creditor                     Collateral                       Cured               Rate
  ____ $______           -NONE-_________              ____________________             $_______            ___%

            3.   Payments on Claims Secured by Personal Property:

                a. 910 Collateral:
  The Trustee shall pay the contract balance stated in the allowed proof of claim for a purchase-money security
  interest in any motor vehicle acquired for the personal use of the Debtor within 910 days preceding the filing
  date of the petition or in other personal property acquired within one year preceding the filing date of the petition
  as specified below. The Debtor stipulates that pre-confirmation adequate protection payments shall be paid by
  the Trustee in the amounts stated as the “Pre-Confirmation Adequate Protection Monthly Payment” or, if blank,
  in the amounts stated as the “Monthly Payment” as specified below after the creditor files a proof of claim.
                                                                                Pre-Confirmation
           Monthly                                                              Adequate Protection Interest
  Rank Payment Creditor                           Collateral                    Monthly Payment            Rate
  ____ $______ -NONE-_______                      _________________             $_______                   ___%

                b. Non-910 Collateral:
  The Trustee shall pay the value of collateral stated in the proof of claim, unless otherwise provided in Section
  X or ordered following a timely objection to a proof of claim or in an adversary proceeding, for a security
  interest in personal property which is non-910 collateral. The Debtor stipulates that pre-confirmation adequate
  protection payments shall be paid by the Trustee in the amounts stated as the “Pre-Confirmation Adequate
  Protection Monthly Payment” or, if blank, in the amounts stated as the “Monthly Payment” as specified below
  after the creditor files a proof of claim.




  [Local Bankruptcy Form 13-4, eff. 12/17]                3

Case 16-10257-TWD              Doc 67-2        Filed 06/27/19           Ent. 06/27/19 11:38:14             Pg. 3 of 5
                                             Debtor’s                          Pre-Confirmation
            Monthly                          Value of                          Adequate Protection       Interest
   Rank     Payment       Creditor           Collateral       Collateral       Monthly Payment           Rate
   ____     $________     -NONE-____         $________        ____________     $______________           %_____


      D. PRIORITY CLAIMS: Payment in full, on a pro rata basis, of filed and allowed claims entitled to
      priority in the order stated in 11 U.S.C. § 507(a).

      E. NONPRIORITY UNSECURED CLAIMS: No funds shall be paid to nonpriority unsecured creditors
      until all secured, administrative and priority unsecured creditors are paid in full, provided that no claim
      shall be paid before it is due. The Trustee shall pay filed and allowed nonpriority unsecured claims as
      follows (check one):
      ____ 100%
      _X_ At least $ 1,115.08.

      The Trustee shall pay the following specially classified nonpriority unsecured claims prior to other
      nonpriority unsecured claims:
                                        Amount of           Percentage       Reason for Special
      Rank       Creditor               Claim               To be Paid       Classification
      ____       -NONE-_____            $_________          ________%        __________________


  V.    Direct Payments to be made by the Debtor and not by the Trustee:
  The following claims shall be paid directly by the Debtor according to the terms of the contract or support or
  withholding order, and shall receive no payments from the Trustee. (Payment stated shall not bind any party.)

      A. DIRECT PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

  Creditor                    Current Monthly Support Obligation             Monthly Arrearage Payment
  -NONE-____                  $_____________                                 $______________


      B. OTHER DIRECT PAYMENTS:

  Creditor                    Nature of Debt                       Amount of Claim             Monthly Payment
  -NONE-_____                 _____________________                $_____________              $______________


  VI. Secured Property Surrendered:
  The secured property described below will be surrendered to the following named creditors on confirmation.
  The Debtor requests that upon confirmation, each creditor (including successors and assigns) to which the
  Debtor is surrendering property pursuant to this section be granted relief from the stays of 11 U.S.C. §§ 362(a)
  and 1301(a) to enforce its security interest against the property including taking possession and sale.

           Creditor                                                     Property to be Surrendered

  VII. Executory Contracts and Leases:
  The Debtor will assume or reject executory contracts or unexpired leases as specified below. Assumption will
  be by separate motion and order, and any cure and/or continuing payments will be paid directly by the Debtor
  under Section V, unless otherwise specified in the plan. Any executory contract or unexpired lease not assumed
  pursuant to 11 U.S.C § 365(d) is rejected. If rejected, upon confirmation the creditor is granted relief from the
  stays of 11 U.S.C. §§ 362(a) and 1301(a) with respect to the property which is the subject of the rejected contract
  or lease, and any allowed unsecured claim for damages shall be paid under Section IV.E.

          Contract/Lease                                                Assumed or Rejected




  [Local Bankruptcy Form 13-4, eff. 12/17]                4

Case 16-10257-TWD             Doc 67-2         Filed 06/27/19         Ent. 06/27/19 11:38:14             Pg. 4 of 5
  VIII. Property of the Estate:
  Property of the estate is defined in 11 U.S.C. § 1306(a). Unless otherwise ordered by the Court, property of
  the estate in possession of the Debtor on the petition date shall vest in the Debtor upon confirmation.
  However, the Debtor shall not lease, sell, encumber, transfer or otherwise dispose of any interest in real
  property or personal property without the Court’s prior approval, except that the Debtor may dispose of
  unencumbered personal property with a value of $10,000 or less without the Court’s approval. Property
  (including, but not limited to, bonuses, inheritances, tax refunds or any claim) acquired by the Debtor post-
  petition shall vest in the Trustee and be property of the estate. The Debtor shall promptly notify the Trustee if
  the Debtor becomes entitled to receive a distribution of money or other property (including, but not limited to,
  bonuses, inheritances, tax refunds or any claim) with a value in excess of $2,500, unless Section X
  specifically provides for the Debtor to retain the money or property.

  IX. Liquidation Analysis Pursuant to 11 U.S.C. § 1325(a)(4):
  The liquidation value of the estate is $1,446.75. To obtain a discharge, the Debtor must pay the liquidation
  value or the total of allowed priority and nonpriority unsecured claims, whichever is less. Under 11 U.S.C. §§
  1325(a)(4) and 726(a)(5), interest on allowed unsecured claims under Section IV.D and IV.E shall be paid at
  the rate of ___% per annum from the petition date (no interest shall be paid if left blank).

  X.      Nonstandard Provisions:
  All nonstandard provisions of this plan are set forth in this section and separately numbered. Any nonstandard
  provision placed elsewhere in this plan is void. Any modifications or omissions to the form plan not set forth
  in this section are void.

      1.   Ditech Financial LLC: Debtor intends to avoid this lien

  By filing this plan, the attorney for the Debtor or the Debtor if not represented by an attorney certify that the
  wording and order of the provisions in this plan are identical to those contained in Local Bankruptcy Form 13-
  4, other than any nonstandard provisions included in Section X.


  _/s/ Lisa Persson                                                06/27/2019___________
  DEBTOR                                                            Date

  _/s/ John R. Laris________                                       _06/27/2019
  Attorney for Debtor                                              Date




  [Local Bankruptcy Form 13-4, eff. 12/17]              5

Case 16-10257-TWD             Doc 67-2        Filed 06/27/19         Ent. 06/27/19 11:38:14            Pg. 5 of 5
